 



AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
     THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made
as of September 30, 2005 by and between MEDCATH CORPORATION, a Delaware
corporation (the “Company”), and JOAN McCANLESS (“Executive”).
RECITALS
     Executive and MedCath Incorporated, a wholly-owned subsidiary of the
Company, are parties to an Employment Agreement dated as of April 28, 1995 (the
“Initial Employment Agreement”). The Company and Executive desire to amend and
restate the Initial Employment Agreement and to set forth in this Agreement the
terms and conditions applicable to Executive’s continued employment as Senior
Vice President Risk Management and Decision Support/Corporate Compliance Officer
of the Company.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree that the
Initial Employment Agreement is amended and restated in its entirety to consist
of the following terms and provisions:
     1. Employment.
          1.1 Position. Subject to the terms and conditions of this Agreement,
the Company agrees to continue to employ Executive during the term hereof as its
Senior Vice President Risk Management and Decision Support/Corporate Compliance
Officer. In such capacity, Executive shall report to the Chief Executive Officer
of the Company (the “CEO”) and shall have the customary powers, responsibilities
and authorities of such position and office for corporations of the size and
character of the Company, as it exists from time to time and as are assigned by
the CEO.
          1.2 Duties. Subject to the terms and conditions of this Agreement,
Executive hereby agrees to continue employment with the Company and agrees to
devote her full working time and efforts, to the best of her ability, experience
and talent, to the performance of services, duties and responsibilities in
connection therewith. Executive shall perform such duties and exercise such
powers, commensurate with her position, as the CEO shall from time to time
delegate to her on such terms and conditions and subject to such restrictions as
the board of directors of the Company (the “Board”) may reasonably from time to
time impose.

 



--------------------------------------------------------------------------------



 



          1.3 Outside Activities. Nothing in this Agreement shall preclude
Executive (i) from engaging in charitable and community affairs, from managing
any passive investment made by her in publicly traded equity securities or other
property (provided that no such investment may exceed 5% of the equity of any
entity) or (ii) subject to Section 12(b) hereof, from serving as a member of
boards of directors or as a trustee of any other corporation, association or
entity, so long as in the reasonable determination of the Board none of the
activities described in clauses (i) or (ii) interferes with her duties and
responsibilities hereunder.
     2. Term of Employment. Subject to the terms and conditions of this
Agreement, the Company hereby agrees to continue to employ Executive, and
Executive hereby accepts such employment, for a period commencing on the date of
this Agreement and ending on the third anniversary of the date of this
Agreement; provided, however, that this Agreement shall be automatically renewed
and the term extended for additional one-year periods commencing on the third
anniversary of the date of this Agreement and on each anniversary date
thereafter, unless the Company or Executive provides written notice to the other
party, at least 90 days prior to the expiration of the initial term or any
renewal term, of the non-renewal of this Agreement.
     3. Compensation.
          3.1 Salary. From and after the date of this Agreement, the Company
shall pay Executive a base salary (“Base Salary”) at the rate of $215,000 per
annum. Base Salary shall be adjusted annually at the discretion of the Board but
in no event shall Base Salary be reduced nor be less than the median base salary
for a comparable position at corporations of similar size and character as the
Company, as it exists from time to time, and, as increased, shall constitute
“Base Salary” hereunder. Base Salary shall be payable in accordance with the
normal payroll practices of the Company but no less frequently than monthly.
          3.2 Bonus. For each fiscal of Executive’s employment hereunder,
Executive shall participate in the bonus plan established for the Company’s
senior executives. Executive’s target bonus with respect to each such fiscal
year shall be equal to 50% of Executive’s Base Salary for such fiscal year (the
“Target Bonus”). The Board (or a committee thereof) shall have complete
authority to establish all other terms and provisions of the bonus plan,
including the performance goals for the bonus plan, the threshold performance
required for the payment of any bonus under the plan and the maximum bonus
opportunity for Executive under the plan. Bonuses shall be paid within 2-1/2
months following the fiscal year to which they relate, and

2



--------------------------------------------------------------------------------



 



Executive must be employed by the Company on the day the bonus is payable to be
eligible to receive the bonus.
          3.3 Compensation Plans and Programs. Executive shall be eligible to
participate in any other compensation plan or program maintained by the Company
from time for senior executives of the Company on terms and conditions that are
comparable to those applicable to such other senior executives.
     4. Employee Benefits.
          4.1 Employee Benefit Programs, Plans and Practices. The Company shall
provide Executive during the term of her employment hereunder with participation
in or coverage under all employee pension and welfare benefit programs, plans
and practices (commensurate with her position in the Company from time to time
and to the extent permitted under any employee benefit plan) which the Company
makes available to its senior executives.
          4.2 Vacation and Fringe Benefits. Executive shall be entitled to no
less than the number of business days paid vacation in each calendar year which
have historically been provided to Executive, which shall be taken at such times
as are consistent with Executive’s responsibilities hereunder. In addition,
Executive shall be entitled to the perquisites and other fringe benefits
currently made available to senior executives of the Company, commensurate with
her position with the Company.
     5. Expenses. Executive is authorized to incur reasonable expenses in
carrying out her duties and responsibilities under this Agreement, including,
without limitation, expenses for travel and similar items related to such duties
and responsibilities. The Company will reimburse Executive for all such expenses
upon presentation by Executive from time to time of appropriately itemized and
approved (consistent with the Company’s policy) accounts of such expenditures.
     6. Termination of Employment.
          6.1 Termination By the Company Without Cause or By Executive for Good
Reason. (a) The Company may terminate Executive’s employment under this
Agreement at any time for any reason, provided that any such termination other
than for Cause (as defined in Section 6.4 hereof) may only be made upon 30 days
prior written notice to Executive. If Executive’s employment under this
Agreement is terminated by the Company without Cause (other than as a result of
Executive’s death or Permanent Disability (as defined in

3



--------------------------------------------------------------------------------



 



Section 6.2 hereof)) or if Executive terminates her employment for Good Reason
(as defined in Section 6.1(c) hereof), Executive shall receive any payments to
which she is entitled under any applicable compensation or employee benefit plan
or program in which she participates, including but not limited to those
referred to in Section 3.3 hereof. In addition, in the event of any such
termination described in the immediately preceding sentence, Executive shall be
entitled to receive the following:
     (i) an amount equal to (A) one times Executive’s Base Salary if such
termination occurs prior to a Change in Control (as defined in Section 6.1(c)
hereof) or more than 12 months after a Change in Control, or (B) if such
termination occurs upon a Change in Control or at any time within 12 months
after a Change in Control, the sum of two times Executive’s Base Salary and one
times Executive’s Target Bonus (such amount, the “Severance Payment”);
     (ii) a cash lump sum payment in respect of (x) accrued but unused vacation
days (the “Vacation Payment”), (y) compensation earned but not yet paid
(including any awarded but deferred Bonus payments) (the “Compensation
Payment”), and (z) reasonable expenses incurred under Section 5 but not yet
reimbursed (the “Expense Payment”); and
     (iii) continued coverage under any employee medical, disability and life
insurance plans in accordance with the respective terms thereof for a period
ending on the earlier of (A) the first anniversary of the date of termination
under this Section 6.1(a) or (B) the date on which Executive becomes covered
under comparable benefit plans of a new employer.
          (b) The Severance Payment shall be paid by the Company to Executive
over the 12 month period following the date of termination in substantially
equal installment payments and in accordance with the normal payroll practices
of the Company but no less frequently than monthly. The Vacation Payment, the
Compensation Payment and the Expense Payment shall be paid by the Company to
Executive in a cash lump sum payment within 30 days after the date of
termination.
          (c) For purposes of this Agreement, “Good Reason” shall mean any of
the following (without Executive’s express prior written consent):
     (i) A substantial reduction by the Company of Executive’s duties or
responsibilities, other than in connection with the termination of Executive’s
employment by the Company for Cause, by Executive without Good Reason or as a
result of Executive’s Permanent Disability or death;
     (ii) A reduction by the Company in Executive’s Base Salary or Target Bonus;
or

4



--------------------------------------------------------------------------------



 



     (iii) A reduction or elimination of Executive’s eligibility to participate
in any of the Company’s employee benefit plans that is inconsistent with the
eligibility of similarly situated executives of the Company to participate
therein.
For purposes of this Agreement, “Change in Control” shall mean:
     (i) Sales of all or substantially all of the assets of the Company, MedCath
Holdings Corp. or MedCath Incorporated to an individual, partnership,
corporation, business trust, joint stock company, trust, unincorporated
association, joint venture, governmental authority or other entity (a “Person”)
who is not an affiliate of Kohlberg Kravis Roberts & Co., LLC (“KKR”) or Welsh,
Carson, Anderson & Stowe, VII, L.P. (“WCAS”);
     (ii) A sale by KKR or WCAS or any of its respective affiliates resulting in
more than 50% of the voting stock of the Company, MedCath Holdings Corp. or
MedCath Incorporated being held by a person or group that does not include KKR
or WCAS or any of their respective affiliates; or
     (iii) A merger or consolidation of the Company, MedCath Holdings Corp. or
MedCath Incorporated into another Person which is not an affiliate of KKR or
WCAS;
if and only if any such event results in the inability of KKR or WCAS, or any of
their respective affiliates (collectively, the “Partnerships”) to elect a
majority of the Board of Directors of the Company (or the resulting entity);
provided, however, that in the event that the Company, MedCath Holdings Corp. or
MedCath Incorporated is merged with another company controlled by the
Partnerships or their affiliates and, if the chief executive officer of the
surviving entity (or the ultimate parent) is not a person who has held the
position of chief executive officer of the Company for at least six months, such
an event shall be deemed a Change in Control.
          6.2 Permanent Disability. If Executive becomes totally and permanently
disabled (as defined in the Company’s Long-Term Disability Benefit Plan
applicable to senior executive officers as in effect on the date hereof)
(“Permanent Disability”), the Company or Executive may terminate Executive’s
employment under this Agreement upon 30 days prior written notice thereof, and
Executive shall receive or commence receiving, as soon as practicable:
     (i) amounts payable pursuant to the terms of a disability insurance policy
or similar arrangement which the Company maintains during the term hereof;
     (ii) Executive’s Target Bonus in respect of the fiscal year in which her
termination occurs, prorated by a fraction, the numerator of which is the number
of days of the fiscal year until termination and the denominator of which is
365;

5



--------------------------------------------------------------------------------



 



     (iii) the Vacation Payment, the Compensation Payment, and the Expense
Payment; and
     (iv) any payments to which she is entitled under any applicable
compensation or employee benefit plan or program in which she participates,
including but not limited to those referred to in Section 3.3 hereof.
          6.3 Death. In the event of Executive’s death during the term of her
employment hereunder, Executive’s estate or designated beneficiaries shall
receive or commence receiving, as soon as practicable:
     (i) Executive’s Target Bonus in respect of the fiscal year in which her
death occurs, prorated by a fraction, the numerator of which is the number of
days of the fiscal year until her death and the denominator of which is 365;
     (ii) any death benefits provided under the employee benefit programs, plans
and practices referred to in Section 4.1 hereof, in accordance with their terms;
     (iii) the Vacation Payment, the Compensation Payment, and the Expense
Payment; and
     (iv) any payments to which she is entitled under any applicable
compensation or employee benefit plan or program in which she participates,
including but not limited to those referred to in Section 3.3 hereof.
          6.4 Termination By the Company for Cause or By Executive without Good
Reason. (a) The Company shall have the right to immediately terminate the
employment of Executive under this Agreement for Cause, and Executive shall have
the right to terminate her employment under this Agreement without Good Reason
upon 90 days prior written notice to the Company. In the event that Executive’s
employment is terminated by the Company for Cause or by Executive without Good
Reason, notwithstanding any other provision in this Agreement, Executive shall
be entitled only to the Compensation Payment, the Vacation Payment, and the
Expense Payment, and shall not be entitled to any further compensation or
benefits hereunder including, without limitation, the payment of any bonus in
respect of all or any portion of the fiscal year in which such termination
occurs.
     (b) As used herein, the term “Cause” shall mean and be limited to
(i) willful misconduct by Executive which results in a demonstrable injury
(which is other than de minimis or insignificant) to the Company, (ii) willful
and continued failure by Executive to perform her material duties with respect
to the Company or its subsidiaries, which failure continues beyond 10 days after
a written demand for substantial performance of such duties was given to
Executive by the Company, or (iii) Executive’s conviction of, or plea of nolo
contendere to, a felony or to a

6



--------------------------------------------------------------------------------



 



misdemeanor involving moral turpitude. Termination of Executive for Cause
pursuant to Section 6.4(a) shall be made by delivery to Executive of written
notice that, in the reasonable judgment of the Board, Executive was guilty of
conduct set forth in any of clauses (i) through (iii) above and specifying the
particulars thereof.
     7. Mitigation of Damages. Executive shall not be required to mitigate
damages or the amount of any payment provided for under this Agreement by
seeking other employment or otherwise after the termination of her employment
hereunder.
     8. Notices. All notices or communications hereunder shall be in writing,
addressed as follows:
          To the Company:
MedCath Corporation
10720 Sikes Place, Suite 300
Charlotte, North Carolina 28277
Attn: Chief Executive Officer
          with a copy to:
MedCath Corporation
c/o Kohlberg Kravis Roberts & Co.
2800 Sand Hill Road, Suite 200
Menlo Park, California 94025
(Attn: Edward A. Gilhuly)
          with a copy to:
Hal A. Levinson, Esq.
Moore & Van Allen, PLLC
100 N. Tryon Street, Floor 47
Charlotte, North Carolina 28202-4003
          To Executive:
Joan McCanless
[the most recent address
on the Company’s employment
records for Executive]
Any such notice or communication shall be delivered by hand, by telecopy (with
machine confirmation) or by courier or sent certified or registered mail, return
receipt requested, postage prepaid, addressed as above (or to such other address
as such party may designate in a notice duly delivered as described above), and
the third business day after the actual date of mailing shall constitute the
time at which notice was given.

7



--------------------------------------------------------------------------------



 



     9. Separability; Legal Fees. If any provision of this Agreement shall be
declared to be invalid or unenforceable, in whole or in part, such invalidity or
unenforceability shall not affect the remaining provisions hereof which shall
remain in full force and effect. Each party shall bear the costs of any legal
fees and other fees and expenses which may be incurred in respect of enforcing
its respective rights under this Agreement.
     10. Assignment. This Agreement shall be binding upon and inure to the
benefit of the heirs and representatives of Executive and the assigns and
successors of the Company, but neither this Agreement nor any rights or
obligations hereunder shall be assignable or otherwise subject to hypothecation
by Executive (except by will or by operation of the laws of intestate
succession) or by the Company, except that the Company may assign this Agreement
to any successor (whether by merger, purchase or otherwise) to all or
substantially all of the stock, assets or businesses of the Company, if such
successor expressly agrees to assume the obligations of the Company hereunder.
     11. Amendment. This Agreement may only be amended by written agreement of
the parties hereto.
     12. Nondisclosure of Confidential Information; Non-Competition. (a) At any
time during or after Executive’s employment with the Company, Executive shall
not, without the prior written consent of the Company, use, divulge, disclose or
make accessible to any other person, firm, partnership, corporation or other
entity any Confidential Information (as hereinafter defined) pertaining to the
business of the Company or any of its subsidiaries, except (i) while employed by
the Company, in the business of and for the benefit of the Company, or (ii) when
required to do so by a court of competent jurisdiction, by any governmental
agency having supervisory authority over the business of the Company, or by any
administrative body or legislative body (including a committee thereof) with
jurisdiction to order Executive to divulge, disclose or make accessible such
information. For purposes of this Section 12(a), “Confidential Information”
shall mean non-public information concerning the financial data, strategic
business plans, and other non-public, proprietary and confidential information
of the Company, its subsidiaries, Kohlberg Kravis Roberts & Co., Welsh, Carson,
Anderson & Stowe VII, L.P., or their respective affiliates as in existence as of
the date of Executive’s termination of employment (collectively, the “Restricted
Group”) that, in any case, is not otherwise available to the public (other than
by Executive’s breach of the terms hereof). Confidential Information further
includes

8



--------------------------------------------------------------------------------



 



without limitation customer information, vendors, operations and operating
procedures, pricing, financial information, technology, marketing strategies,
design of facilities, employment practices, contractual agreements, and trade
secrets.
          Executive agrees that both while employed by the Company and following
termination of Executive’s employment with the Company at any time in the
future:
     (i) Executive will take all reasonable precautions to safeguard all
Confidential Information at all times so that it is not communicated to, exposed
to, available to, or taken by any unauthorized person and will personally use or
disclose such information; and
     (ii) Executive will exercise Executive’s best efforts to assure the
safekeeping of the Company’s Confidential Information.
          Upon termination of Executive’s employment with the Company, Executive
agrees to immediately return to the Company all Confidential Information and
other Company property, including without limitation all originals, copies,
computer data, or other records or information. It is understood and agreed that
Confidential Information and other property of the Company shall remain at all
times the property of the Company.
          (b) Recognizing the fact that Executive will be given or have access
to the Confidential Information described in this Section 12 above, and that
Executive owes a duty of full loyalty to the Company and its name, reputation
and operational interests, Executive agrees that during the period of
Executive’s employment with the Company, Executive will not engage in or have an
interest in, either directly or indirectly, in any manner, whether as a
shareholder, partner, owner, investor, officer, director, advisor, employee,
consultant, or in any other capacity, any Competitive Business other than an
ownership position of less than 5 percent in any company whose shares are
publicly traded.
          Executive agrees that in the event that Executive’s employment with
the Company is terminated for any reason by either party, for a period of one
(1) year from the date of termination of employment, Executive will not engage
in or have an interest in, either directly or indirectly, in any manner, whether
as a shareholder, partner, owner, investor, officer, director, advisor,
employee, consultant, or in any other capacity, any Competitive Business (other
than an ownership position of less than 5 percent in any company whose shares
are publicly traded) which:
          (i) is located or operates within 50 miles of:

9



--------------------------------------------------------------------------------



 



     (A) any one of the Company’s or its affiliates’ facilities or a location
where the Company or one of its affiliates has provided services during the term
of Executive’s employment with the Company, or
     (B) any location where the Company was actively developing a facility or
service before the termination of Executive’s employment with the Company; or
          (ii) is located in the United States.
          Executive further agrees that in the event that Executive’s employment
with the Company is terminated for any reason by either party, for a period of
one year from the date of termination of employment, Executive shall not, on her
own behalf or on behalf of any person, firm or company, directly or indirectly,
solicit or offer employment to any person who has been employed by the Company
or its subsidiaries at any time during the 12 months immediately preceding such
solicitation.
          For purposes of this Section 12, “Competitive Business” shall be
defined as a hospital or any other health care employer, facility, or service
providing cardiology related facilities or services.
          (c) Executive and the Company agree that this covenant not to compete
is a reasonable covenant under the circumstances, and further agree that if in
the opinion of any court of competent jurisdiction such restraint is not
reasonable in any respect, such court shall have the right, power and authority
to excise or modify such provision or provisions of this covenant as to the
court shall appear not reasonable and to enforce the remainder of the covenant
as so amended. Executive agrees that any breach of the covenants contained in
this Section 12 would irreparably injure the Company. Accordingly, Executive
agrees that the Company may, in addition to pursuing any other remedies it may
have in law or in equity, cease making any payments otherwise required by this
Agreement and obtain an injunction against Executive from any court having
jurisdiction over the matter restraining any further violation of this Agreement
by Executive.
          13. Beneficiaries; References. Executive shall be entitled to select
(and change, to the extent permitted under any applicable law) a beneficiary or
beneficiaries to receive any compensation or benefit payable hereunder following
Executive’s death, and may change such election, in either case by giving the
Company written notice thereof. In the event of Executive’s death or a judicial
determination of her incompetence, reference in this Agreement to Executive
shall be deemed, where appropriate, to refer to her beneficiary, estate or other
legal

10



--------------------------------------------------------------------------------



 



representative. Any reference to the masculine gender in this Agreement shall
include, where appropriate, the feminine.
     14. Survivorship. The respective rights and obligations of the parties
hereunder shall survive any termination of this Agreement to the extent
necessary to the intended preservation of such rights and obligations, including
the provisions of Section 12 herein. The provisions of this Section 14 are in
addition to the survivorship provisions of any other section of this Agreement.
     15. Governing Law. This Agreement shall be construed, interpreted and
governed in accordance with the laws of the State of North Carolina without
reference to rules relating to conflicts of law.
     16. Effect on Prior Agreements. This Agreement contains the entire
understanding between the parties hereto and supersedes in all respects the
Initial Employment Agreement and any other prior agreement or understanding
between the Company or any affiliate of the Company and Executive.
     17. Withholding. The Company shall be entitled to withhold from payment any
amount of withholding required by law.
     18. Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original.

                  MEDCATH CORPORATION    
 
           
 
  By                  /s/ John T. Casey    
 
           
 
  Title                   Chairman/CEO    
 
           
 
           
 
                      /s/ Joan McCanless                             Joan
McCanless    

11